DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from 14852609, filed 09/13/2015.

Status of Claims
	Claims 21-35 and 42-56 are pending.
	Claim 29 has been withdrawn from consideration.
	Claims 1-20 and 36-41 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figure 3B) in the reply filed on 06/13/2022 is acknowledged.  Upon further review claim 28 has been withdrawn as being directed at non-elected species 7 shown in Figure 5C (double helix).

Information Disclosure Statement
The Information Disclosure Statements filed on 06/25/2020 and 02/15/2022 have been considered by the examiner.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-27, 30-35, 42-49, and 51-56 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Cooper et al (Cooper) US 2002/0042565 A1.
It is noted that all pending claims are directed at the medical device not a method of using or making it.  Accordingly the claim requirements directed at the location and condition of the implant site as well as the steps for inserting the stent are considered intended use and given limited weight.  Specifically, since Cooper discloses his stent is to be inserted into the same airways it is fully capable of being inserted into continuous adjacent airways. Cooper further discloses expansion and over expansion which can cause tearing (Figure 5C). Additionally the steps directed at selecting and designing the stent are considered to be product by process limitations and given limited weight. The stent of cooper is inherently capable of being sized and selected based on intended use and images because the operator knows the implant site and conditions prior to surgery and would want it to be sized accordingly.  
Cooper discloses the same invention comprising an implantable flexible expandable stent 500 comprising first and second ends (left and right sides) and an open central lumen (Shown best in Figures 5B/C).  The stent of Cooper comprises a plurality of wrapped coil shaped spring struts with openings there between (Figures 5B/C).  The openings prevent walls of the implant site from being closed off.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Loomas USPN 6,514,290 B1.  
	Cooper discloses the invention substantially as claimed being described above.  However, Cooper does not disclose the stent that is continuously open from the first end to the second end.
	Loomas teaches the use of an airway stent comprising a single helix strut with a continuous opening from the first end to the second end in the same field of endeavor for the purpose of providing increased flexibility and recoil.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stent of Cooper to comprise a single helix with a continuous opening as taught by Loomas in order to improve the flexibility and add recoil ability to help improve lung function.  

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Phan AU-2006252347-A1.  
	Cooper discloses the invention substantially as claimed being described above.  However, Cooper does not disclose the stent comprises a coating .
	Phan teaches the use of airway stents comprising antiproliferative coatings in the same field of endeavor for the purpose of aiding in the creation of airways through clogged and blocked pathways.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stent of Cooper to comprise an antiproliferative coating as taught by Phan in order to aid in the creation and preservation of airways through clogged and blocked pathways.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774